     Case 3:20-cr-00626-H Document 1 Filed 01/21/20 PageID.1 Page 1 of 4


                                                                              FILED
                                                                          /    JAN 21 2D2D
 1                                                                        i __ _
                                                                   SO .~J._i _;·,:··\1SDISTHJC! CCUHr
 2                                                                 BYur !,./; ..JL,J',/H/C/ Of· C1\L!/·ORN/A
                                                                        ---···· ._.____ _:_,:_:;UTY
 3
 4                         UNITED STATES DISTRICT COURT
 5
                        SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
 8   UNITED STATES OF AMERICA,                    Magistrate Case ~.:Q        MJ O2 1 9
                                                  COMPLAINT FOR VIOLATION OF:
 9                Plaintiff,
10                                                Title 18, U.S.C. § 2252(a)(2)- Receipt of
11         V.                                     Images of Minors Engaged in Sexually
                                                  Explicit Conduct
12
     MICHAEL CRAIG ROSE,
13
14                Defendant.
15
16
           The undersigned Complainant, being duly sworn, states:
17
          On or about and between April 29, 2017, and July 26, 2018, within the Southern
18
     District of California, defendant Michael Craig ROSE, did knowingly receive visual
19
     depictions, that is, digital and computer images, using a means and facility of interstate
20
     and foreign commerce, and that had been shipped or transported in and affecting
21
     interstate and foreign commerce, the production of which involved the use of a minor
22
     engaging in sexually explicit conduct, as defined in Title 18, United States Code,
23
     Section 2256(2), and which visual depictions were of such conduct; in violation of
24
     Title 18, United States Code, Section 2252(a)(2).
25
          II
26
          II
27
28
      Case 3:20-cr-00626-H Document 1 Filed 01/21/20 PageID.2 Page 2 of 4




 1          And the complainant states that this complaint is based on the attached Statement
 2   of Facts incorporated herein by reference.
 3
 4
 5
                                                      Andrew J. Me1szberg
 6                                                    Special Agent, FBI
 7
 8                                                                  ~-r
 9
            Sworn to me and subscribed in my presence this     21     day of January, 2020

10
11                                                                             •
12                                       'ii"~ REWG. SCHOPLER
                                           United States Magistrate Judge
13
14
15
                                      STATEMENT OF FACTS
16
           I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and
17
     have been so employed since March of 2019. I have received training and gained
18
     experience in interviewing and interrogation techniques, arrest procedures, search
19
     warrant applications, the execution of searches and seizures, computer crimes,
20
     computer evidence identification, computer evidence seizure and processing, and
21
     various other criminal laws and procedures.
22
            Between December of 2017 and October of 2018, the FBI reviewed logs of
23
     internet users who were attempting to obtain child pornography images and videos
24
     through a peer-to-peer file sharing platform. Among those users was a particular IP
25
     Address which was further investigated. The logs from the peer-to-peer file sharing
26
     platform showed that the particular IP Address had attempted to obtain over 20
27
28
                                                  2
         Case 3:20-cr-00626-H Document 1 Filed 01/21/20 PageID.3 Page 3 of 4




     1    different child pornography images videos and compressed files between April 29,

     2    2017 and July 26, 2018. Among the files were the following:

     3                 A.   A video of a nude prepubescent male inserting his penis into the

     4                      vagina of a nude prepubescent female;

     5
                       B.   A compressed zip file that contains 704 images of prepubescent

     6                      children. Many of these images show children engaging in sexual

 7                          acts with other children to include oral and vaginal intercourse.

 8             Pursuant to a Department of Justice Administrative Subpoena, AT&T Internet
 9       Services provided subscriber information revealing the particular IP address was
10       assigned to a residence in San Diego, California, within the Southern District of
11       California.
12             On November 2, 2018, a federal search warrant for the San Diego residence
13       identified in the subpoena response was obtained for evidence of violations of 18
14       U.S.C. §§ 2252 and 2252A. FBI agents and members of the San Diego Internet Crimes
15       Against Children (SDICAC) task force executed the warrant at the residence on
16       November 8, 2018. At the time of the execution of the search warrant, Michael Craig
17       ROSE, was home with his wife and daughter.
18             While the search warrant was being executed, ROSE was interviewed after he
19       agreed to waive his Miranda rights. In the interview, ROSE admitted to being the
20       owner and primary user of a laptop computer inside the house. He also admitted to
21       having knowledge of the software that was observed seeking the child pornography.
22       ROSE denied downloading any child pornography.
23             Following the execution of the search warrant, the electronic media seized from
24       ROSE's residence was forensically reviewed. The results revealed over 50,000 images
25       and over 60 videos of child pornography or child erotica on ROSE's computer and
26       other external devices seized from the residence, much of which was found in
27       unallocated space. Of the images and videos which were requested from ROSE's IP
28
                                                   3
      Case 3:20-cr-00626-H Document 1 Filed 01/21/20 PageID.4 Page 4 of 4




  1    Address between April 29, 2017, and July 26, 2018, several hundred were found on
 2     ROSE's devices, including the following:
 3
                   A.    An image of a nude prepubescent female performing oral sex on a
 4
                         nude male child;
 5
                   B.    A video of a nude prepubescent female dancing around in front of a
 6

 7
                         mirror. On several occasions the camera focuses on the child's

 8
                         genitalia.

 9
                   C.    An image of a finger being inserted into the vagina of a nude

10                       prepubescent female.

11           The media seized from ROSE's residence and/or parts of these devices were not
12    manufactured within the state of California and must have traveled in interstate or
13     foreign commerce to be found therein. Further, based upon my training and experience,
14    I know that use of the peer-to-peer software program to receive and/or distribute
15    images requires the use of the internet, which is a means and facility of interstate
16    commerce.
17                                    REQUEST FOR SEALING
18          It is further respectfully requested that this Court issue an Order sealing, until
19 further order of this Court, all papers submitted in support of this complaint, including
20 the probable cause statement and arrest warrant. Sealing is necessary because premature
21    disclosure of the contents of this probable cause statement and related documents may
22 cause the defendant to flee and may cause destruction of evidence and may have a
23 negative impact of this continuing investigation.

24
25
26
27
28
                                                4
